department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel date number info release date uil cc intl br genin-150874-01 dear this letter responds to your letter received by our office requesting a ruling for the reinstatement of your foreign_earned_income_exclusion for tax_year your request does not include the necessary information or user_fee required to issue a ruling however after a review of your letter we are providing the following general information sec_911 of the code allows qualified citizens or residents of the united_states living abroad to elect to exclude from gross_income the foreign_earned_income and housing cost amounts of such individuals sec_911 provides that a taxpayer who has made either election may not deduct or credit foreign taxes paid_or_accrued with respect to the excluded amounts sec_911 provides that the elections apply to the taxable_year for which made and to all subsequent taxable years unless the taxpayer revokes them sec_911 of the code permits such a revocation but provides that without the consent of the secretary the taxpayer may not make another election before the sixth taxable_year after the taxable_year for which the revocation was effective sec_1_911-7 sets forth a procedure for revoking a sec_911 election an election may be revoked by filing a statement with the income_tax return or amended income_tax return for the taxable_year for which the revocation is to take effect the revocation is effective for that year and all subsequent years although the regulations under sec_911 of the code prescribe a method by which a taxpayer may revoke an election to exclude foreign_earned_income they do not purport to provide the exclusive method for revoking such an election for example an election may also be revoked by claiming a foreign_tax_credit for foreign taxes paid on foreign_earned_income see rev_rul 1990_2_cb_183 date from your submission we have determined that you have made a valid revocation of your prior sec_911 election when you filed an amended income_tax return for tax_year and decided to take a credit for the foreign_income_taxes that you have paid sec_1_911-7 provides that if you revoke an election under sec_1_911-7 and desire to reelect the same exclusion within the next five years you must obtain permission by requesting a ruling the service may permit the taxpayer to reelect before the sixth year the foreign_earned_income_exclusion after considering all of the facts and circumstances if after considering the above general information you still desire a ruling you must comply with the administrative procedures set forth in revproc_2002_1 i r b date attached generally your ruling_request must include the following a complete statement of facts and other information a statement of supporting authorities a statement about whether the issue is under audit a statement identifying information to be deleted from a copy of the letter_ruling for public inspection penalties of perjury statement user_fee see sec_15 and appendix a of revproc_2002_1 for the fee schedule in your case please provide the year in which you made a valid sec_911 election confirm as the year for which you made the revocation and the year for which you would like to reelect the exclusion also please provide information including the tax_year regarding whether you claimed any foreign tax_credits for foreign_income_taxes attributable to income excluded under sec_911 if you have any questions please call kate y hwa at sincerely attachment phyllis e marcus branch chief branch office of the associate chief_counsel international
